Citation Nr: 1124567	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability to included posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from May 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran has various psychiatric diagnoses including PTSD, major depressive disorder, and panic disorder.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.


FINDINGS OF FACT

1.  Service records reveal that psychiatric clinical evaluation was normal on entrance examination in February 1969.

2.  Service treatment records reveal that the Veteran was evaluated and treated for psychiatric symptoms during service which included complaints of nervousness and depression.

3.  March 1972 separation examination of the Veteran revealed an abnormal psychiatric clinical evaluation and a psychiatric disorder was noted by the examining physician.  

4.  The Veteran asserts in-service stressors involving personal assault.

5.  The Veteran has current diagnoses of PTSD, major depressive disorder, and panic disorder.

6.  Medical evidence of record relates the Veteran's currently diagnosed psychiatric disorders to military service and the stressors asserted to have been experienced therein.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, to include PTSD, major depressive disorder, and panic disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection for a psychiatric disability.  The medical evidence of record reveals current diagnoses of several different psychiatric disabilities including PTSD, major depressive disorder, and panic disorder.  Again, claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal to include all psychiatric disabilities presently diagnosed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran's claim for service connection for PTSD involves non-combat stressors.  She claims that she experienced several instances of personal (sexual) assault during service at the hands of other service members.  As the Veteran's claimed stressors are not combat related, whether she engaged in combat with the enemy under 38 C.F.R. § 3.304(d) is not for consideration.  Similarly, as the Veteran's claimed stressors do not include fear of hostile military action, 38 C.F.R. § 3.304(f)(3) (2011), is not for consideration.

Where a Veteran alleges non-combat stressors, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records have been obtained.  In February 1969 entrance examination of the Veteran was conducted.  Psychiatric clinical evaluation was normal, although she did report frequent trouble sleeping on the accompanying report of medical history.  Service treatment records reveal that the Veteran was evaluated for complaints of psychiatric symptoms during service.  

Service treatment records dated in September 1970 show the Veteran had complaints of nervousness.  She reported not being able to talk with people but was combative; yelling and throwing things.  Service treatment records dated earlier in the month reveal complaints of abnormal gynecological symptoms including reporting four menstrual periods over a five week time span.  

In April 1971 the Veteran was evaluated for a severe depressive episode.  She had symptoms of crying, inappropriate laughing, and depression.  The impression at the time was situational adjustment reaction based upon a change of duty station.  

A September 1971 treatment record reveals that she was very agitated and expressed very paranoid ideas.  The impression was to rule out psychosis and a psychiatric consultation was indicated.  A September 1971 consultation report indicated anxiety attacks with paranoid personality and histrionic characteristics.  An October 1971 consultation report indicated a diagnosis of "histrionic / paranoid personality."  In March 1972 separation examination of the Veteran was conducted.  Psychiatric clinical evaluation was "abnormal."  The examining physician indicated that the Veteran had been under psychiatric care.  The summary of defects stated "psychiatric disorder (? chr. paranoid schizophrenia)"  

Private medical records dated from 1997 to 2003 have been obtained, and show that the Veteran has required psychiatric treatment, including with inpatient hospitalization, on numerous occasions.  A March 1997 private hospital discharge summary indicates diagnoses of major depression, PTSD, and panic disorder.  A specific stressor of being sexually assaulted as a child by a family member.  There is no mention of the Veteran's military service.  Private hospital treatment records dated in March 1997 indicate treatment for similar symptoms with identical diagnoses.  

Private hospital records from St. Jude's hospital reveal inpatient treatment of the Veteran in July and August 1999 with a diagnosis of major depression.  She again required inpatient treatment in April and May 2003 with another diagnosis of major depression.  

VA treatment records dated from 2005 to the present have been obtained.  These records indicate symptoms similar to those previously treated including depressed mood, anxiety and panic attacks, and anxiousness.  A September 2005 VA hospital discharge summary indicates a diagnosis of major depressive disorder with a history of PTSD and panic attacks.  VA treatment records dated through 2007 indicated diagnoses of PTSD based upon the Veteran's reported in-service stressors of sexual assault.  

In October 2010, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of being molested as a child as well as two sexual assaults during active service.  The examiner noted the Veteran's treatment for psychiatric symptoms during and subsequent to service.  The diagnosis was major depressive disorder and PTSD.  The examiner related at least a portion of the current psychiatric disability to the Veteran's service, and the sexual assault asserted to have occurred therein.  

In December 2010, a psychiatric medical review of the evidence of record was conducted pursuant to a request by the RO.  The psychiatrist reviewed the evidence of record and concluded that the Veteran's current psychiatric disabilities were related to the "in-service stressor, the history of military sexual trauma."  

The service treatment records establish that the Veteran entered service with a normal clinical psychiatric evaluation.  They also reveal evaluation and treatment for psychiatric symptoms during service.  No definitive diagnosis was reached during service.  Various diagnoses were indicated including paranoid personality disorder and paranoid schizophrenia.  However, the service treatment records do reveal that many of the symptoms reported during service, including depression and anxiety are identical to symptoms treated after service.  Also, the large volume of post-service psychiatric treatment records indicates that those identical symptoms support diagnoses of PTSD and depression, rather than diagnoses of psychosis or personality disorder.  The evidence of behavior changes documented in the psychiatric evaluations in the service treatment records does corroborate the Veteran's account of the claimed in-service stressors of sexual assault.  Moreover, the documented symptoms of depression and anxiety in the service treatment records are identical to the Veteran's current symptoms and psychiatric diagnoses.  Accordingly, service connection for a psychiatric disability to included, PTSD, major depressive disorder, and panic disorder is warranted.


ORDER

Service connection for a psychiatric disability, to included PTSD, major depressive disorder, and panic disorder, is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


